Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason D. Gardner Reg. No 58180 on 03/03/2022.
The application has been amended as follows:
Listing of Claims:
1.	(Currently Amended) A system comprising:
a processing device; and
a memory device that includes instructions executable by the processing device for causing the processing device to:
control an image capturing device to capture an image of a physical rock sample drilled from a reservoir;
generate a digital representation of the physical rock sample from the image of the physical rock sample, the digital representation including geological data of the physical rock sample;
access the geological data describing a plurality of rock types in the physical rock sample;
generate a plurality of synthetic rock samples;

execute a first multiphase upscaling based on the single phase upscaling to determine a relative permeability and capillary pressure for the physical rock sample and a plurality of relative permeabilities and capillary pressures for the plurality of synthetic rock samples;
compare the relative permeability and capillary pressure of the physical rock sample to the plurality of relative permeabilities and capillary pressures of the plurality of synthetic rock samples;
select a synthetic rock sample among the plurality of synthetic rock samples that varies the least from the relative permeability and capillary pressure for the physical rock sample;
perform at least one additional multiphase upscaling on the physical rock sample and the plurality of synthetic rock samples to determine a second multiphase upscaling result; and
generate a plan for drilling operations at a scale of the second multiphase upscaling result using the second multiphase upscaling result.
2.	(Original) The system of claim 1, wherein the memory device further includes instructions executable by the processing device for causing the processing device to select the synthetic rock sample using a machine learning algorithm trained with historical data of relative permeabilities and capillary pressures of physical rock samples and synthetic rock samples.
3.	(Original) The system of claim 1, wherein the geological data includes a set of curves corresponding to relative permeability and capillary pressures for the plurality of rock types in the physical rock sample and each rock type in the plurality of rock types is assigned to a curve in the set of curves.

5.	(Original) The system of claim 1, wherein the physical rock sample is a plug or core sample from the reservoir.
6.	(Original) The system of claim 1, wherein the first multiphase upscaling is from a plug or core scale to a lithofacies scale, and wherein the at least one additional multiphase upscaling is from the lithofacies scale to a reservoir scale.
7.	(Original) The system of claim 1, wherein:
the physical rock sample and the plurality of synthetic rock samples are plug or core samples;
the plurality of synthetic rock samples comprises synthetic rock samples that are volumetrically different from each other and geometrically similar to the physical rock sample;
the first multiphase upscaling and the at least one additional multiphase upscaling are based on a fluid combination of oil and water;
the first multiphase upscaling is from a plug or core scale to a lithofacies scale;
the at least one additional multiphase upscaling is from a lithofacies scale to a reservoir scale; and
the memory device further includes instructions executable by the processing device for causing the processing device to output the second multiphase upscaling result to a user to allow the user to create a plan for extraction operations for the reservoir.
8.	(Canceled)
9.	(Currently Amended) A method, comprising:
controlling an image capturing device to capture an image of a physical rock sample drilled from a reservoir;
generating a digital representation of the physical rock sample from the image of the physical rock sample, the digital representation including geological data of the physical rock sample;
accessing the geological data describing a plurality of rock types in the physical rock sample;
generating a plurality of synthetic rock samples;
executing single phase upscaling to compute an absolute permeability for the physical rock sample and a plurality of absolute permeabilities for the plurality of synthetic rock samples;
executing a first multiphase upscaling based on the single phase upscaling to determine a relative permeability and capillary pressure for the physical rock sample and a plurality of relative permeabilities and capillary pressures for the plurality of synthetic rock samples;
comparing the relative permeability and capillary pressure of the physical rock sample to the plurality of relative permeabilities and capillary pressures for the plurality of synthetic rock samples;
selecting a synthetic rock sample among the plurality of synthetic rock samples that varies the least from the relative permeability and capillary pressure for the physical rock sample;
performing at least one additional multiphase upscaling on the physical rock sample and the plurality of synthetic rock samples to determine a second multiphase upscaling result; and
generate a plan for drilling operations at a scale of the second multiphase upscaling result using the second multiphase upscaling result.
10.	(Original) The method of claim 9, wherein selecting the rock sample comprises using a machine learning algorithm.
11.	(Original) The method of claim 9, wherein the geological data includes a set of curves corresponding to relative permeability and capillary pressures for the plurality of rock types in the physical rock sample and each rock type in the plurality of rock types is assigned to a curve in the set of curves.
12.	(Original) The method of claim 9, wherein the plurality of synthetic rock samples comprises synthetic rock samples that are volumetrically different from each other and geometrically similar to the physical rock sample.
13.	(Original) The method of claim 9, wherein the physical rock sample is a plug or core sample from the reservoir.
14.	(Original) The method of claim 9, wherein the at least one additional multiphase upscaling is from a lithofacies scale to a reservoir scale.
15.	(Original) The method of claim 9, further comprising outputting the second multiphase upscaling result to a user to allow the user to create a plan for extraction operations for the reservoir.
16.	(Currently Amended) A non-transitory computer-readable medium comprising instructions that are executable by a processing device for causing the processing device to:
control an image capturing device to capture an image of a physical rock sample drilled from a reservoir;
generate a digital representation of the physical rock sample from the image of the physical rock sample, the digital representation including geological data of the physical rock sample;
access the geological data describing a plurality of rock types in the physical rock sample;
generate a plurality of synthetic rock samples;
execute single phase upscaling to compute an absolute permeability for the physical rock sample and a plurality of absolute permeabilities for the plurality of synthetic rock samples;
execute a first multiphase upscaling based on the single phase upscaling to determine a relative permeability and capillary pressure for the physical rock sample and a plurality of relative permeabilities and capillary pressures for the plurality of synthetic rock samples;
compare the relative permeability and capillary pressure of the physical rock sample to the plurality of relative permeabilities and capillary pressures for the plurality of synthetic rock samples;
select a synthetic rock sample among the plurality of synthetic rock samples that varies the least from the relative permeability and capillary pressure for the physical rock sample;
perform at least one additional multiphase upscaling on the physical rock sample and the plurality of synthetic rock samples to determine a second multiphase upscaling result; and
generate a plan for drilling operations at a scale of the second multiphase upscaling result using the second multiphase upscaling result.
17.	(Original) The non-transitory computer-readable medium of claim 16, further comprising instructions that are executable by the processing device for causing the processing device to select the rock sample using a machine learning algorithm.
18.	(Original) The non-transitory computer-readable medium of claim 16, wherein the geological data includes a set of curves corresponding to relative permeability and capillary pressures for the plurality of rock types in the physical rock sample and each rock type in the plurality of rock types is assigned to a curve in the set of curves.
19.	(Original) The non-transitory computer-readable medium of claim 16, wherein the plurality of synthetic rock samples comprises synthetic rock samples that are volumetrically different from each other and geometrically similar to the physical rock sample.
20.	(Original) The non-transitory computer-readable medium of claim 16, wherein the at least one additional multiphase upscaling is from a lithofacies scale to a reservoir scale.




Claim Analysis – 35 USC § 101
The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal register (Vol. 84 No.4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent eligible. In particular, in the Prong 1 analysis claims 1, 9 and 16 appear to recite an abstract idea in the form of a mathematical concept.  However, even if they are interpreted to have an abstract idea, under Prong 2 analysis they claim the practical application of controlling an image capturing device to capture an image of a physical rock sample drilled from a reservoir and generating a digital representation of the physical rock sample from the image of the physical rock sample, and then determining specific parameters of the physical rock sample and comparing them with a plurality of synthetic rock samples, in order to ultimately generate a plan for drilling operations as recited, which causes any abstract idea in the claim to be integrated into a particular practical application.  Thus claims 1, 9 and 16 are deemed patent eligible under 35 USC 101.  Claims 2-7, 10-15 and 17-20 are dependent claims of claims 1, 9 and 16 and are directed to the practical application of the parent claim and are also patent eligible under 35 USC 101.  Thus, claims 1-7 and 9-20 are eligible under 101. 

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance. 
Regarding Claims 1, 9 and 16, Derzhi (WO2013/173540) discloses a system/method/non-transitory computer-readable medium comprising instructions that are executable by a processing device for causing the processing device comprising: a processing device; and
    a memory device that includes instructions executable by the processing device for causing the processing device (Page 41, lines 1-6, where program product, on at least one computer usable storage medium 104B (e.g. a hard disk, a flash memory device, a compact disc, a magnetic tape/disk, or other media) associated with at least one processor 104A (e.g., a CPU) which is adapted to run the programs):
     access geological data describing a plurality of rock types in a physical rock sample drilled from a reservoir (para [0018], where steps of obtaining a plurality of rock samples, each having a provenance of collection linked to a specific region of the borehole, the obtaining further comprising using rock samples collected from drill cuttings from drilling operations and associating the drill cutting to an axial depth in the borehole);
       generate a plurality of synthetic rock samples (para [0018], where steps of obtaining a plurality of rock samples, each having a provenance of collection linked to a specific region of the borehole, the obtaining further comprising using rock samples collected from drill cuttings from drilling operations and associating the drill cutting to an axial depth in the borehole); 
      compute an absolute permeability for the rock sample and a plurality of absolute permeabilities for the plurality of rock samples (para [0064], where estimating absolute permeability as a target rock property, it will be understood that a method of the present invention can be used in estimating other target rock properties, such as relative permeability, formation factor, elasticity, capillary pressure, or other target rock properties).
However, Derzhi does not specifically disclose the limitations related to comparing the recited properties of synthetic rock samples and the physical rock sample.

Safonov (US Pub.2016/0328419) discloses generate a digital representation of the physical rock sample from the image of the physical rock sample, the digital representation including geological data of the physical rock sample (digital rock data comprise at least one of the group consisting of digital core images of rock samples (para [007] and [0008]); (para [0005], where rock typing tool comprises a rock property database configured to store rock property data, a first module configured to receive new input field rock property data and a data processing module configured to characterize the new input field rock property data and to determine at least one field rock type as a best matched rock type. Rock type classification is based on the analysis of the rock property data.  Para [0027], where digital rock data together with reservoir fluids analysis data stored in the database and the integrated numerical solvers the digital rock property data could be obtained either automatically and/or manually and supplement core lab experimental data inside the rock property database. Digital rock properties include but not limited with routine core analysis data (porosity, absolute permeability), special core analysis data (2-3-phase relative permeabilities, desaturation curves, capillary pressure curves).

Safonov determines at least one field rock type as a best matched rock type, based on a data analysis of the capillary pressure and absolute permeability, but Safonov does not disclose the “compare the relative permeability and capillary pressure of the physical rock sample to the plurality of relative permeabilities and capillary pressures of the plurality of synthetic rock samples” as recited.

Al Readean (US Pub.2019/0368994) discloses (para [0010], where for each of the static rock types identified: scaling the rock quality values corresponding to the static rock type to generate scaled rock quality values corresponding to the static rock type, each scaled rock quality value including a corresponding scaled permeability value and a corresponding scaled porosity value, such that the scaled porosity values of the scaled rock quality values corresponding to the static rock type).

Chen (US Pub.2008/0234988) discloses in para [0009], [0051], [0053] and [0056], where upscaling models of a subsurface region from fine-scale geological models of the subsurface region to produce coarse-scale models of the subsurface region, where variety of techniques for both single-phase parameter and two-phase parameter upscaling; the upscaled two-phase flow parameters for multiple geological
realizations for water and oil mobility; These numerically calculated two-phase parameters (.lamda.* and f*) are then "calibrated" to some readily computed (or already available) coarse-block attributes; also Chen disclose Fig. 3, show two realizations of a variogram-based permeability field (I.sub.x=0.4, I.sub.y=0.01, and .sigma.=2.0) with a log scale for permeability [para 0015].

However, Chen does not disclose “perform at least one additional multiphase upscaling on the physical rock sample and the plurality of synthetic rock samples to determine a second multiphase upscaling result; and
generate a plan for drilling operations at a scale of the second multiphase upscaling result using the second multiphase upscaling result”.
 
Jalal Dakhelpour-Ghoveifel “Capillary-based method for rock typing in transition zone of carbonate reservoirs” discloses allocate different rock types to simulation grid, rock types should be assigned according to different ranges of rock differentiation parameter which has to be determined in any specific study; Fig. 3 Separation of capillary pressure curves for different rock types; Fig. 6 Average capillary pressure curves of water—oil drainage process for different classes of rocks.

None of the above references fully discloses all the teachings of the claims 1, 9 and 16, including:
“execute a first multiphase upscaling based on the single phase upscaling to determine a relative permeability and capillary pressure for the physical rock sample and a plurality of relative permeabilities and capillary pressures for the plurality of synthetic rock samples;
compare the relative permeability and capillary pressure of the physical rock sample to the plurality of relative permeabilities and capillary pressures of the plurality of synthetic rock samples;
select a synthetic rock sample among the plurality of synthetic rock samples that varies the least from the relative permeability and capillary pressure for the physical rock sample;
perform at least one additional multiphase upscaling on the physical rock sample and the plurality of synthetic rock samples to determine a second multiphase upscaling result; and
generate a plan for drilling operations at a scale of the second multiphase upscaling result using the second multiphase upscaling result.”

Claims 2-5, 7, 10-15 and 17-20 are dependent on claims 1, 9 and 16 and correspondently allowed due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857